Citation Nr: 0118006	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  94-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left leg and foot 
disorders.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for moles, tumors, and 
skin disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that during the appeal process, the RO 
addressed the issues of entitlement to service connection for 
residuals of Agent Orange and for moles, tumors, and skin 
disorders as secondary to trichloroethylene (TCE) as separate 
issues.  On the title page of this decision, these issues 
have been combined, and in the decision below, the Board will 
discuss entitlement based on exposure to Agent Orange and 
TCE.  

Service connection was recently established for post-
traumatic stress disorder (PTSD) in a June 2000 rating 
decision.  A 10 percent disability evaluation was assigned.  
In an April 2001 brief, the veteran's representative argued 
that a higher rating is warranted.  This issue has not been 
developed or certified for appellate consideration, and it is 
referred to the RO for such further action as is deemed 
appropriate.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A current disorder of the left leg or left foot was not 
present until many years after service, and has not been 
shown to have had origin during service.  

3.  Current complaints of headaches were not present until 
many years after service, and have not been shown to have had 
their origin during service.  

4.  A chronic skin disorder was not present until many years 
after service, and was did not result from any incident in 
service to include exposure to TCE.  

5.  Chloracne, or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancer; and soft-
tissue sarcoma are not currently shown.  


CONCLUSIONS OF LAW

1.  A chronic left leg or left foot disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  

2.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991& Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

3.  Moles, tumors, or skin disorders were not incurred in or 
aggravated by active service, to include exposure to Agent 
Orange or TCE.  38 U.S.C.A. §§ 1110, 1131 (West 1991& Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  First, VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be codified as 
amended at 38 U.S.C.§§ 5102 and 5013).  The appellant was 
notified in the 1993 rating denial and in a November 1993 
statement of the case (SOC), as well as additional 
supplemental statements of the case (SSOCs) in March and July 
1996 and July 2000 as to why the evidence was insufficient to 
show that the veteran's claimed disorders, if demonstrated, 
were of service origin.  That is the key issue in this case, 
and the rating decision, as well as the SOC and SSOCs clearly 
informed the appellant that evidence was needed to show that 
his claimed disorders were currently present and were of 
service origin in order to substantiate his claims.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the rating decision, the 
SOC, and the SSOCs informed him of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5013A).  In this case, the appellant has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of the claims.  The 
RO requested all relevant treatment records identified by the 
appellant, and the appellant was informed in letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Records from the Social Security 
Administration have been obtained.  The veteran has been 
afforded a hearing.  

The claims file also reflects that the appellant was provided 
VA examinations to determine whether the claimed disorders 
were present.  Thus, it is the Board's conclusion that in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen for left foot complaints in April 1963 
after a board fell on his foot.  An X-ray was negative and no 
chronic disorder was noted at that time.  In June 1962 and 
July 1963 he was seen for a small abscess on the right cheek 
which was drained.  He was seen for a rash in the groin area 
in June 1964 and mild heat rash was diagnosed.  He was 
otherwise normal.  There are no subsequent references to 
these problems.  The report of a medical history given by the 
veteran in March 1979, apparently in connection with reserve 
service, shows that he denied having cramps in the legs, 
arthritis, lameness, bone or other joint deformity, frequent 
or severe headaches, or skin diseases.  

Post-service records include private and VA clinical records 
dated as recently as in 1999.  These documents reflect 
treatment for a variety of complaints.  Records pertinent to 
the claims at issue include one showing that the veteran was 
seen in the 1980s for a sebaceous cyst on the face.  Service 
connection has been established for this disorder.  In July 
1990, he was seen for various complaints including headaches 
which he attributed to a motor vehicle accident one year 
before.  VA records from 1992 show that he was seen for acne.  

The veteran underwent a VA general medical examination in 
September 1992.  While examination was essentially negative, 
the examiner's diagnoses included possible degenerative joint 
disease (DJD) of both knees, and possible old fractures, both 
lower extremities.  The report of a VA agent orange 
examination conducted in September 1992  shows that the 
veteran reported that he was exposed to Agent Orange or other 
herbicides in service.  He also reported exposure to 
trichloroethylene which was used for degreasing equipment.  
Following examination, the diagnoses were (1) multiple cysts 
on the left face, dark pigmented lesions, etiology unknown; 
(2) history of cysts or tumor removal on the face, by 
history; and (3) history of nonmalignant tumor in the gums.

A hearing was held at the RO in June 1993.  The veteran's 
testimony was to the effect that he had multiple 
disabilities, including a left leg disorder, headaches, and a 
skin disorder, which he believed were related to service.  He 
stated that his left foot was injured when he was pushing a 
military vehicle and a board hit the foot.  He said that he 
frequently had headaches in service, and would take whatever 
medication was prescribed by the dispensary.  He also 
testified that he was exposed to a chemical called 
trichloroethylene, and that he believed that this caused him 
to develop a mole on his ear and required that he have soft 
tissue removed from his gums and below his nose.  

Records from 1993 and 1994 reflect that the veteran continued 
to be seen for skin complaints and for headaches.  
Specifically, he was seen in February 1993 for adult acne 
which had increased irritation.  His topical creams had 
worked well, however, and this problem was noted to be 
quiescent.  

The report of a general medical examination conducted by the 
VA in August 1993 shows that the veteran gave a history of 
having an injury to the left lower extremity in 1962 which 
was treated with a cast.  He said that he still had some 
discomfort with it.  On examination, there was slight 
limitation of motion to the left ankle by pain without 
tenderness.  The pertinent impression was residual of trauma 
right knee and left ankle.  A VA radiology report dated in 
August 1993 shows that an X-ray of the veteran's left ankle 
was negative for abnormality.  

A record dated in September 1993 shows that the veteran gave 
a history of his face breaking out for twenty years.  The 
assessment was acne.  Medication was prescribed.  In January 
1994, he was seen for a rash on his torso that was spreading 
to his neck area.  Eczema was the examiner's impression and a 
cream was prescribed.  In March 1994, the veteran underwent 
excision of a lesion which was diagnosed as an intradermal 
nevus.  Later that month, he was seen for an Agent Orange 
Registry examination.  He said that he had skin problems and 
rashes from using TCE during service.  He said that he had 
chloracne, and had numerous cysts and tumors removed from his 
head and shoulder areas.  Examination revealed a "little" 
acne and "a blackhead or two behind the left ear."  

In April 1994, he was seen at a VA facility for a long 
history of paroxysmal vertigo with preceding migraine-type 
headaches.  The assessment was Meniere's phenomenon preceded 
by migraine type headaches.  In May 1994, a 15 year history 
of vertigo, occasionally accompanied by headaches and 
tinnitus was noted.  He underwent a MRI of the brain in June 
1994 which showed normal internal auditory canals.  He was 
prescribed Ibuprofen for his headaches.  

VA general medical and orthopedic examinations were conducted 
in July 1997.  The general medical examination revealed that 
the veteran exhibited slight scaling of the interdigital area 
of the toes and in the medial aspect of both thighs.  There 
was also a marked thickening of the toenails, but no other 
evidence of significant skin lesions was found.  The 
diagnoses included: moles and tumors or other skin problems 
secondary to TCE claimed but not found.  Skin disorders that 
were diagnosed included tinea cruris, tinea pedis, and 
onchophytosis of the toenails with marked thickening 
especially of the greater toes.  

On VA orthopedic examination in July 1997, the veteran said 
that he did not actually injure his left leg or foot during 
active service.  His inservice injury was to his left heel.  
He said that this was treated by wrap and whirlpool and with 
shoe inserts.  He reported that he had continued pain and 
soreness in the area of the heel.  Examination of the left 
ankle revealed a normal range of motion with no tenderness 
and no instability.  He was moderately tender along the 
medial wall of the left os calcis, but there was no 
deformity, and the heel cord was intact.  He did not have 
tightness or tenderness of the plantar fascia or over the 
tibial tuberosity on the plantar surface where a heel spur 
syndrome would ordinarily be positive.  The pertinent 
diagnosis was mild pain medial side of the left os calcis.  
X-ray of the left ankle was normal.  

Additional VA records show that the veteran was seen in 
September 1997 for complaints of knee joint pains.  
Examination essentially centered on his right knee 
complaints.  (The Board notes that service connection was 
recently established for residuals of a right knee injury 
with traumatic arthritis.)  He was diagnosed as having 
folliculitis in December 1997.  In July 1998, he complained 
of cramping of the left leg which was better when walking.  
The diagnosis was acute muscle cramp with effusion.  He was 
instructed to continue to use "Soma" as directed.  

Also of record are copies of articles pertaining to TCE.  One 
article discusses that the solvent, TCE, can result in 
manifestations to include nausea, vomiting, headaches, 
cramps, depression, and numbness of the lips.  Another 
article reflects that TCE might pose a carcinogenic risk to 
humans.  

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

According to 38 C.F.R. § 3.307(a)(6), the term herbicide 
agent means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  If a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic different iation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall be service-
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval or air 
service.  For the purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.

The new regulations pertaining to Agent Orange exposure, 
expanded to include all herbicides used in Vietnam, now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era and who subsequently developed one of the 
diseases specified in 38 C.F.R. § 3.307(a)(6); 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999).    

Analysis

Service Connection for a Left Knee or Left Foot Disorder

The Board has made a careful longitudinal review of the 
record.  It is observed that no chronic left knee or foot 
disorder was indicated during service.  The injury in April 
1963 when the veteran's left foot was hit by a board clearly 
resolved as there are no additional references to complaints 
of that injury.  Post-service records are also negative for 
any chronic left foot disability.  While the veteran has 
reported left lower extremity complaints, VA examination 
report is not convincing that any such disorder exists.  A 
more recent examination in 1997 was negative for findings 
which might suggest any chronic left lower extremity 
disorder.  

Moreover, there is nothing in the record to suggest that any 
such disorder, if diagnosed, would be related to service many 
years earlier.  The only confirmed left lower extremity 
disorder was acute muscle cramps with effusion which was 
diagnosed in 1998.  This problem was not attributed to any 
incident of service.  

As the evidence of record is negative for any causal 
connection between a left lower extremity disorder and 
military service, service connection for a left leg or left 
foot disorder is denied.  The Board has considered the 
veteran's own assertions that he has such disabilities of 
service origin.  While he is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, he is not competent to link those manifestations to 
service on medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 494 (1992).  Accordingly, the 
Board concludes that a chronic left leg or left foot disorder 
was not incurred in or aggravated by active service.


Service Connection for Headaches

The veteran's service medical records are negative for 
complaints of headaches.  A review of the file reflects that 
the veteran has a postservice history of headaches.  
According to a history given by the veteran in connection 
with treatment, the headaches started after a car accident 
many years after his separation from service.  The treatment 
records and the examination reports are negative for any 
competent opinion that there is a causal connection between 
the veteran's current complaints and any incident of service.  
Therefore, service connection for this disorder is also 
denied.  Again, the Board has considered the current 
assertions by the veteran that his headaches are of service 
origin.  While he is competent to report manifestations of a 
disorder perceptible to a lay party, such as pain, he is not 
competent to link those manifestations to service on medical 
causation or etiology.  Espiritu, supra.  Accordingly, the 
Board concludes that headaches were not incurred in or 
aggravated by active service.

Service Connection for Moles, Tumors, and Skin Disorders.

A review of the evidence does not show that the veteran has 
any of the disability for which presumptive service 
connection may be applied.  Chloracne, or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer; and soft-tissue sarcoma are not 
currently shown.  Accordingly, the veteran's claim for 
service connection for disability resulting from exposure to 
Agent Orange fails.  38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the heat rash which was noted in the 
veteran's service medical records clearly resolved as there 
are no further references to that disorder.  Additionally, 
while post-service records reflect chronic skin disorders, 
most recently diagnosed as tinea cruris, tinea pedis, 
onchophytosis of the toenails, and folliculitis, the Board 
points out that these skin conditions were not noted until 
many years after service.  They have never been causally 
connected by any one other than the veteran or his 
representative to any inservice exposure to TCE.  The Board 
notes that the recent examination was negative for moles or 
tumors.  

As to the articles reporting that exposure to TCE might pose 
a carcinogenic risk to humans and that exposure could result 
in nausea, vomiting, headaches, cramping, numbness, etc., the 
Court has stated that in considering scientific evidence, a 
preliminary assessment must be made as to whether the 
reasoning or methodology underlying the evidence is 
scientifically valid and of whether the theories have been 
subjected to peer review and publication, whether the known 
or potential rate of error has been considered, and to what 
extent the theory is accepted in the relevant scientific 
community.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  
After reviewing the record, however, the Board is satisfied 
that a preliminary assessment of the scientific evidence need 
not be undertaken in this case.  Although the veteran has 
submitted several articles which might suggest, albeit, only 
in the vaguest sense, that there is a correlation between 
prolonged TCE exposure and the onset of various complaints, 
these studies were not specific to his medical history.  
Additionally, it is noted that his alleged TCE exposure 
occurred many years before headaches, cramping, or skin 
disorders were complained of or diagnosed.  Therefore, 
because the conclusions reached in these articles were not 
based upon a review of the veteran's SMRs, they do not 
provide the kind of competent medical evidence to 
substantiate his claims.  Therefore, the articles cannot be 
said to contain medical opinion demonstrating that the 
veteran's disabilities were attributable to TCE exposure in 
service.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).  

The Board has considered the assertions that the veteran has 
skin disorders as a result of exposure to TCE or Agent 
Orange.  As provided above, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu, supra.  Accordingly, the Board concludes that 
moles, tumors, or skin disorders were not incurred in or 
aggravated by active service, to include exposure to Agent 
Orange or TCE.


ORDER

Service connection for a left leg or foot disorder is denied.  

Service connection for headaches is denied.  

Service connection for disability, to include moles, tumors, 
or skin disorders, due to exposure to Agent Orange or TCE, is 
denied.  



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

